
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1708
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Royce (for
			 himself and Ms. Ros-Lehtinen)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the destructive role of the
		  Government of Eritrea and calling on the Secretary of State to designate
		  Eritrea as a country that has provided support for international
		  terrorism.
	
	
		Whereas the State of Eritrea is supporting al Qaeda linked
			 militants in the Horn of Africa, including al Shabaab, which has been
			 designated a foreign terrorist organization under section 219 of the
			 Immigration and Nationality Act and as a specially designated global terrorist
			 under section 1(b) of Executive Order 13224, and is of increasing concern to
			 United States counterterrorism officials;
		Whereas the United Nations Sanctions Monitoring Group on
			 Somalia, established by a committee of the United Nations Security Council
			 pursuant to Resolutions 751 (1992) and 1519 (2003), reported in July 2007
			 that huge quantities of arms have been provided to the Shabaab by and
			 through Eritrea, and the weapons in caches and otherwise in
			 possession of the Shabaab include an unknown number of surface-to-air missiles,
			 suicide belts, and explosives with timers and detonators;
		Whereas in April 2008, the United Nations Sanctions
			 Monitoring Group on Somalia reported, the Government of Eritrea
			 continues to provide support to groups that oppose the Transitional Federal
			 Government in the form of arms and military training to fighters of the
			 Shabaab, and that on or about January 8, 2008, an arms shipment from
			 Eritrea arrived in Mogadishu containing dismantled RPG–7s, hand grenades,
			 anti-tank mines, detonators, pistols, mortar shells, AK–47 assault rifles, PKM
			 machine guns, RPG–2s, small mortars, FAL assault rifles, rifle-fired grenades
			 for the FAL, M–16s, and explosives;
		Whereas the April 2008 report of the United Nations
			 Sanctions Monitoring Group on Somalia also found that, towards the end
			 of 2007, about 120 fighters of the Shabaab travelled to Eritrea for the purpose
			 of attending military training at a military base located near the Ethiopian
			 border.;
		Whereas in its December 2008 report, the United Nations
			 Sanctions Monitoring Group on Somalia identified Eritrea as a principal
			 violator of the arms embargo on Somalia and asserted that
			 Eritrean arms embargo violations take place with the knowledge and
			 authorization of senior officials within the Eritrean Government and the ruling
			 People's Front for Democracy and Justice (PFDJ).;
		Whereas, on May 20, 2009, Assistant Secretary of State for
			 Africa Affairs Johnnie Carson testified before the Senate Foreign Relations
			 Committee that, We have clear evidence that Eritrea is supporting these
			 extremist elements [inside Somalia], including credible reports that the
			 Government of Eritrea continues to supply weapons and munitions to extremists
			 and terrorist elements.;
		Whereas, on December 23, 2009, largely at the behest of
			 African governments, the United Nations Security Council in Resolution 1907
			 (2009) demanded that all Member States, in particular Eritrea, cease to arm,
			 train, and equip armed groups, including al Shabaab, that aim to destabilize
			 the region and subsequently imposed a ban on the sale or supply of weapons,
			 training, and related materiel to or from Eritrea;
		Whereas in its March 2010 report, the United Nations
			 Sanctions Monitoring Group on Somalia noted that the Government of
			 Eritrea has provided significant and sustained political, financial and
			 material support, including arms, ammunition and training to armed opposition
			 groups in Somalia since at least 2007.;
		Whereas the March 2010 report by the United Nations
			 Sanctions Monitoring Group on Somalia further noted that the Government of
			 Eritrea has provided Eritrean passports to senior al Shabaab leaders, including
			 Mukhtar Robow, who the United States Department of the Treasury has identified
			 as al Shabaab’s spokesman, spiritual leader, and military commander in southern
			 Somalia and is subject to United States sanctions;
		Whereas the United Nations Sanctions Monitoring Group on
			 Somalia also accuses Eritrea of providing direct and overt
			 support for the return to Somalia of Hassan Dahir Aweys, who leads the
			 radical Islamist Hizbul Islam insurgent group in Somalia and is subject to
			 United States sanctions pursuant to Executive Order 13224 and United Nations
			 sanctions pursuant to United Nations Security Council Resolution 1267;
		Whereas, on March 24, 2010, Assistant Secretary of State
			 for African Affairs Johnnie Carson testified before the House Foreign Affairs
			 Committee, Subcommittee on Africa and Global Health, There is no doubt
			 that al Shabaab is a terrorist organization. There is no doubt that Eritrea has
			 supported the elements of al Shabaab;
		Whereas, on April 10, 2010, Yemane Gebreab, Head of
			 Political Affairs and Presidential Adviser in the Government of Eritrea, was
			 included on a list of persons contributing to the conflict in Somalia and
			 subject to United States sanctions pursuant to Executive Order 13536;
		Whereas al Shabaab has claimed responsibility for the July
			 11, 2010, attacks in Kampala, Uganda, which killed more than 70 people,
			 including a United States citizen, who had gathered to watch the World Cup
			 finals, demonstrating the growing sophistication and reach of al Shabbab’s
			 operations;
		Whereas United States law enforcement and counter
			 terrorism officials have been increasingly concerned by reports of
			 Somali-American youths disappearing from United States locales to train with al
			 Shabaab in Somalia, and the head of Great Britain’s domestic intelligence
			 service warned recently that it is only a matter of time before we see
			 terrorism on our streets inspired by those who are today fighting alongside
			 al-Shabaab; and
		Whereas section 6(j) of the Export Administration Act of
			 1979, section 40 of the Arms Export Control Act, and section 620A of the
			 Foreign Assistance Act of 1961 stipulate that a designated state sponsor of
			 terrorism is one that repeatedly provides support to acts of
			 international terrorism: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)given the growing security threat from al
			 Shabaab, a United States-designated foreign terrorist organization, every
			 effort should be made to tackle its outside sources of support;
			(2)Eritrea’s ongoing
			 and well-documented support for armed insurgents in Somalia, including al
			 Shabaab, poses a significant threat to the national security interests of the
			 United States and East African nations; and
			(3)the Secretary of
			 State should designate the State of Eritrea as a state sponsor of terrorism
			 pursuant to section 6(j) of the Export Administration Act of 1979, section 40
			 of the Arms Export Control Act, and section 620A of the Foreign Assistance Act
			 of 1961.
			
